      Case 7:20-cr-00275-NSR Document 25 Filed 05/26/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - -     X
                                    :
UNITED STATES OF AMERICA            :    INFORMATION
                                    :
          - v. -                    :    20 Cr.
                                    :
                                                    275 (NSR)
GARY PAMPERIEN,                     :
                                    :
                       Defendant.   :
                                    :
- - - - - - - - - - - - - - - -     X

                                COUNT ONE
                   ((Possession of Child Pornography))

          The United States Attorney charges:

          1.       From at least in or about August 2017 through

October 2019, in the Southern District of New York and elsewhere,

GARY PAMPERIEN, the defendant, knowingly did possess and access

with intent to view, and attempt to possess and access with intent

to view, a book, magazine, periodical, film, videotape, computer

disk, and other material containing an image of child pornography

that had been mailed, shipped and transported using a means and

facility of interstate and foreign commerce and in and affecting

interstate   and    foreign   commerce   by   any   means,   including   by

computer, and that was produced using materials that had been

mailed, shipped and transported in and affecting interstate and

foreign commerce by any means, including by computer, to wit,
      Case 7:20-cr-00275-NSR Document 25 Filed 05/26/20 Page 2 of 3



PAMPERIEN   purchased,   possessed,     accessed,      and        viewed   child

pornography from a fee-based members only website.


      (Title 18, United States Code, Sections 2252A(a)(5)(B),
                          (b)(2), and 2.)




                                         /s/ Geoffrey S. Berman
                                       GEOFFREY S. BERMAN
                                       United States Attorney




                                   2
Case 7:20-cr-00275-NSR Document 25 Filed 05/26/20 Page 3 of 3




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF NEW YORK




                  UNITED STATES OF AMERICA

                            - v. -

                      GARY PAMPERIEN,

                         Defendant.




                        INFORMATION

                           20 Cr.
                                     275 (NSR)
         (18 U.S.C. §§ 2252A(a)(5)(B), (b)(2),
                    and 2922(a)(3).)

                               GEOFFREY S. BERMAN
                             United States Attorney.
